Citation Nr: 1621385	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-15 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for PTSD.

5.  Entitlement to an initial rating for paresthesia and radiculopathy of the right lower extremity, in excess of 0 percent prior to August 30, 2010, and in excess of 20 percent as of August 30, 2010.

6.  Entitlement to a higher initial rating in excess of 10 percent for a low back disability.

7.  Entitlement to an initial rating in excess of 0 percent for scars from a missile wound of the posterior right upper thigh.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.

A request for entitlement to TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased or higher initial rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to service-connected PTSD and paresthesia and radiculopathy of the right lower extremity.  Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for sleep apnea and a bilateral foot disability; higher initial ratings for PTSD, and paresthesia and radiculopathy of the right lower extremity; and to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On March 24, 2016, prior to the promulgation of decisions in the appeals for service connection for a kidney disability, and higher initial ratings for a low back disability and scars from a missile wound of the posterior right upper thigh, the Board received notification from the Veteran that he wanted to withdraw those issues. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection for a kidney disability, and higher initial ratings for a low back disability and scars from a missile wound of the posterior right upper thigh have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (West 2014).  In the present case, the Veteran has withdrawn the appeals for service connection for a kidney disability, and higher initial ratings for a low back disability and scars from a missile wound of the posterior right upper thigh.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

The appeals for service connection for a kidney disability, and higher initial ratings for a low back disability and scars from a missile wound of the posterior right upper thigh are dismissed.  


REMAND

Regarding the claim for service connection for a bilateral foot disability, in a March 2016 medical opinion, a VA examiner stated that the Veteran's disability was less likely than not related to a service-connected low back disability.  In discussing this opinion, the examiner quoted an August 2007 VA neurology consult note in which another VA examiner reported finding no evidence of lumbar radiculopathy.  The March 2016 VA examiner did not note that, in a September 2007 primary care physician note, a VA examiner diagnosed lumbar radiculopathy.  In addition, in recent statements, the Veteran has contended that a current bilateral foot disability is related to presumed herbicide exposure during service in Vietnam.  A remand is necessary to schedule an additional examination to determine the etiology of the claimed bilateral foot disability.  As neurological testing will be required in order determine the etiology of the Veteran's bilateral foot disability, the examiner should also test the current severity of the Veteran's service-connected paresthesia and radiculopathy of the right lower extremity.

Regarding the claim for service connection for sleep apnea, the Veteran claims that disability is either directly related to service or is secondary to service-connected PTSD.  Although VA provided the Veteran with a VA medical examination to determine the possible etiology of the claimed disability in May 2013, the May 2013 VA examiner's opinion only stated that sleep apnea was less likely than not secondary to the service-connected paresthesia and radiculopathy of the right lower extremity.  A remand is necessary to schedule an additional examination to determine the etiology of the claimed sleep apnea disability.

The Veteran has reported that his PTSD has worsened since the most recent VA psychiatric examination in February 2013.  A remand is necessary to schedule an additional examination to determine the severity of the Veteran's PTSD.  

The claim TDIU is inextricably intertwined with his other claims on appeal.  Therefore, the other claims must be readjudicated before the claim for a TDIU may be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claims are REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for sleep apnea, a bilateral foot disability, PTSD, and paresthesia and radiculopathy of the right lower extremity.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Then, schedule the Veteran for a VA examination or examinations with a medical doctor to determine the etiology of the claimed bilateral foot disorder, and the current severity of the paresthesia and radiculopathy of the right lower extremity.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner should note the September 2007 VA primary care physician note, in which a VA examiner diagnosed lumbar radiculopathy; and the May 2013 VA medical opinion, in which a different examiner stated that the Veteran did not have lumbar radiculopathy.  The examiner should also note that the Veteran is presumed to have been exposed to herbicides during service in Vietnam.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests, such as X-rays, should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a bilateral foot disability is related to service or any incident of service, to include presumed exposure to herbicides?

(b)  Is it at least as likely as not (50 percent or greater probability) that any bilateral foot disability was caused or permanently aggravated beyond its normal progression by lumbar radiculopathy or paresthesia and radiculopathy of the right lower extremity?

(c)  Is it at least as likely as not (50 percent or greater probability) that any bilateral foot disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by lumbar radiculopathy or paresthesia and radiculopathy of the right lower extremity?

(d)  With regard to paresthesia and radiculopathy of the right lower extremity, the examiner should assess the current severity of the disability.  The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.  

3.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of sleep apnea.  The examiner must review the record and must note that review in the report.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea was caused by PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by PTSD?

(d)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea was caused or by paresthesia and radiculopathy of the right lower extremity?

(e)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by paresthesia and radiculopathy of the right lower extremity?

4.  Schedule the Veteran for a VA psychiatric examination with a qualified examiner, other than the examiner who performed the February 2013 VA psychiatric examination, to determine the current severity of the Veteran's PTSD.  The examiner must review the claims file and that review should be noted in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected PTSD disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should also opine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of employment despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be required due to the service-connected disabilities.

5.  Then, readjudicate the claims, to include consideration of whether referral of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


